.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-7 and 10-17 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Pantel (US 2014/0214429 A1).
Regarding Claims 1 and 11, Pantel discloses a speech recognition device configured to recognize an inputted spoken utterance (Fig. 2, ¶24, digital assistant system terminal 1 with primary voice recognition process), the speech recognition device (¶44 in view of ¶24, processor 27 running digital assistant software implementing the extractor, analyzer, determiner, and controller) comprising: 
a buffer configured to buffer the spoken utterance (¶29, input audio data are buffered into audio buffer 6; ¶32, audio buffer 6 / RAM); 
an extractor configured to extract, from the spoken utterance, a standby wake-up word corresponding to a preset wake-up word by comparing the buffered spoken utterance to the preset wake-up word (¶31 in view of ¶10, switch from standby / low power mode to full operation mode based on a secondary recognition process of a keyword or a phrase from a defined keyword- and phrase-catalog; ¶28, secondary recognition process has a limited recognition vocabulary and consumes lower resources); 
an analyzer configured to analyze a role of the standby wake-up word within the spoken utterance (¶34, dialog manager 9 performs semantic analysis of audio content to determine the extent of query to the digital assistant); 
a determiner configured to determine a speech intent in uttering the standby wake-up word by using results of analyzing the role of the standby wake-up word (¶35, if the dialog system 9 concludes that the question, message, or request contained in the audio buffer 6 is relevant, the terminal 1 remains in full operation and the dialog system 9 will interact with the user; ¶60, determine whether a question, message, or request was made to the personal assistant system); and 
a controller configured to determine, by using results of determining the speech intent in uttering the standby wake-up word, whether to execute a spoken sentence as a voice command in the spoken utterance, and configured to control processing of the spoken sentence (¶60, the question "Who won the match today?" can be replied with the soccer results of the current match day where “who” is the keyword / phrase that activated the dialog system).
Regarding Claim 10, Pantel discloses a computer program, stored in a recording medium readable by a computer for permitting the speech recognition method of claim 1 to be executed by the computer (¶27, when implemented in software, attention should be paid to a low demand on resources, like the processor or RAM; ¶44, low memory requirement). 
Regarding Claims 2 and 12, Pantel discloses wherein the buffering includes buffering the spoken utterance containing a pause between the standby wake-up word and the spoken sentence, the pause being shorter than a preset duration (¶37, after recognizing a keyword / phrase by the secondary voice recognition process, scan audio buffer 6 for beginning of the sentence by scanning for a short fraction of time without voice (i.e., silence) before the beginning of the sentence; ¶38, scan for speech pause / silence duration of at least one second).
Regarding Claims 3 and 13, Pantel discloses wherein the buffering further includes buffering the spoken utterance by varying a buffering volume or time in accordance with a condition under which the spoken utterance is inputted (¶30, select the length of audio buffer 6 to fit several spoken sentences (e.g., between 15 seconds and 2 minutes); ¶33, store at least the last 30 seconds of past conversation to allow primary voice recognition to process audio data with high priority and promptly empty the audio buffer 6 in a timely way in order to again process live audio data 22 as soon as possible). 
Regarding Claims 4 and 14, Pantel discloses wherein the analyzing includes analyzing the role of the standby wake-up word, based on named-entity recognition (¶54, recognizing product name as keyword / phrase) or natural-language processing of the spoken utterance (¶34, semantic analysis / artificial intelligence), the natural-language processing including one or more selected from among morphological segmentation, part-of-speech tagging (¶52, recognizing nouns as keyword / phrases), sentence breaking (¶38, locate beginning of the sentence and send subsequent portions for primary voice recognition processing), and parsing. 
Regarding Claims 5 and 15, Pantel discloses wherein the determining includes determining, by using the results of analyzing the role of the standby wake-up word, whether the standby wake-up word is uttered as a deliberate wake-up word or as an inadvertent wake-up word in the spoken utterance (¶42, primary voice recognition process determines if the secondary recognition process falsely interpreted other words for keyword / phrase). 
Regarding Claims 6 and 16, Pantel discloses wherein the processing includes activating a speech recognition function, and processing and executing the spoken sentence if the standby wake-up word is uttered as the deliberate wake-up word (¶42, if no faulty trigger is recognized, instead of deactivating, proceed to ¶60 where dialog system takes context of conversation into consideration and determine whether a question, message, or request was made to the personal assistant system; for example, given context of conversation is soccer, the question "Who won the match today?" can be replied with the soccer results of the current match day). 
Regarding Claims 7 and 17, Pantel discloses wherein the processing includes causing a speech recognition function to remain inactive if the standby wake-up word is uttered as the inadvertent wake-up word (¶42, if other words are falsely interpreted as keywords  / phrases, primary voice recognition 8 immediately terminates or deactivates). 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7, 10-12, and 16-19 are rejected under 35 USC 103(a) as being unpatentable over Pantel (US 2014/0214429 A1) in view of Bauer et al. (US 2019/0043503 A1).

Regarding Claims 8 and 18, Pantel does not disclose if the results of determining the speech intent in uttering the standby wake-up word indicate that the standby wake-up word is uttered as a deliberate wake-up word, isolating the spoken sentence without the deliberate wake-up word from the spoken utterance.
 
Bauer discloses an automatic speech recognition system configured to analyze speech signal to determine wake up phrase and to generate hypothesis of underlying speech included in the speech signal excluding the wake up phrase by isolating the spoken sentence without the wake-up word from the speech signal (Abstract and see ¶16).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention where if the results of determining the speech intent in uttering the standby wake-up word indicate that the standby wake-up word is uttered as a deliberate wake-up word (Pantel, ¶42, primary voice recognition process 8 determines if wakeword is false positive), isolating the spoken sentence without the deliberate wake-up word from the spoken utterance (Bauer, ¶16, using filler model to increase a likelihood of identifying wake up phrase / positive identification, ignore wake up phrase’s phoneme string and generate hypothesis on only a command portion of the utterance) to achieve a higher likelihood that the hypothesis includes only a command portion of the received speech signal (Bauer, ¶18).
Regarding Claims 9 and 19, Pantel discloses wherein the isolating includes at least one selected from: 
isolating, from the spoken utterance, the spoken sentence preceding the deliberate wake-up word (¶38, scanning backward in time starting at the position in time of the recognized keyword / phrase until silence period is found and process subsequent content 17 via primary speech recognition); 
isolating, from the spoken utterance, the spoken sentence following the deliberate wake-up word (Bauer, ¶12 and ¶16, “Hello Light On” where “Hello” is the wakeup phrase and “Light On” is the command portion); 

isolating, from the spoken utterance containing two or more spoken sentences, the two or more spoken sentences without the deliberate wake-up word positioned between the two or more spoken sentences.
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0046124 A1 discloses a digital assistant implementing a natural language processor, upon receiving a trigger command, to understand audio commands by identifying the most likely semantics of string of text based on assessment of multiple possible semantics which could be derived from the string of text. 
US 9922642 B2 teaches a digital assistant for inferring user intent and executing tasks based on inferred user intent.
US 2020/0279561 A1 teaches a wake-up word system for determining whether a user intends for the speech to be inputted to prevent false positives where wakeup word is spoken by the user without the intention of activating speech processing engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/13/2021